Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
For Claim 1, there is no prior art nor reasons to modify any prior art to have a chord that extends between the front surface and the rear edge of the fairing, the chord varies between the first and second rotor hub, and further wherein the shaft fairing defines an inflection point at which a minimum chord length occurs and the inflection point is closer to the first axial end than the second axial end, wherein a thickness-to-chord ratio of the shaft fairing is constant for each axial cross-section of the shaft fairing.  Claims 5-8, 17-18 and 26 which depend on Claim 1 are also allowable as being dependent on Claim 21.
For Claim 9, there is no prior art nor reasons to modify any prior art to have a shaft fairing between a first and second rotor hub, the shaft fairing defines a chord that extends between a front surface and a rear edge, the chord varies between the first and second rotor hub, and further wherein the shaft fairing defines an inflection point at which a minimum chord length occurs and the inflection point is closer to the first axial end than the second axial end, wherein a thickness of the shaft fairing has an inflection point at the location of the inflection point of the minimum chord length.  Claims 12, 13, 15, 16, and 19-20 which depend on Claim 9 are also allowable as being dependent on Claim 9.
For Claim 21, there is no prior art nor reasons to modify any prior art to have a shaft faring extends between a first and second rotor hub, the shaft fairing is defined by a chord that extends between a front surface and a rear edge and the chord varies between the first axial end and the second axial end, wherein the first chord length is at the first axial end, a second chord length is at the second axial end, and a third chord length is closer to the first axial end than the second axial end, the third chord length defines an inflection point and a minimum chord length of the shaft fairing, wherein a thickens of the shaft fairing has an inflection point at the location of the inflection point of the minimum chord length. Claims 22, 23, and 25 are also allowable as being dependent on Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/17/2022